In Mandamus. Upon consideration of relator’s motion for leave to file a verified complaint for a writ of mandamus and other filings under seal, and for an order placing this proceeding under seal until further notice, the motion for leave to intervene of Anthony Riviotta and Robert Gilbert, and upon the answer of respondents, it is ordered by the court that the motion to file the case under seal and the motion for leave to intervene are granted.
It is further ordered that an alternative writ is granted and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. 12.05:
The parties shall file any evidence they intend to present within 20 days of the date of this entry; relator shall file a brief within 10 days of the filing of the evidence; respondents shall file a brief within 20 days after the filing of relator’s brief; and relator may file a reply brief within 7 days after the filing of respondents’ brief. Respondents are ordered to submit as part of their evidence, for in camera review, unredacted copies of the records for which they claim exemptions.
It is further ordered that all parties are ordered to brief the following issue:
“Do Sup.R. 44 through 47 provide the sole means by which a party may obtain access to court records, or may an aggrieved party pursue an action under either R.C. 149.43 or Sup.R. 47(B)?”
O’Connor, C.J., and O’Donnell, Lanzinger, Kennedy, French, and O’Neill, JJ., concur.
Pfeifer, J., dissents and would grant the writ.